Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments

This office action is responsive to the amendment filed on 4/28/2022. As directed by the amendment: claim 1 has been amended; no claims has been cancelled nor added.  

REASONS FOR ALLOWANCE
Claims 1-2, and 4 to 12 are being allowed.
The following is an examiners statement of reasons for allowance:
	With respect to independent claim 1, the present invention is allowed over the prior art of record because the prior art does not show the claimed heating cooker which includes a housing having an exhaust aperture formed on an upper surface thereof.
	The closest prior art of record is discussed hereafter:
US 4490596 A Hirai (hereinafter "Hirai")
US 2526890 A  MENDEL (hereinafter “MENDEL”)
The prior art of record by itself or in combination does not disclose the structural and functional limitations as recited in the claims.  Specifically, the prior art does not disclose a device comprising a cooling air guide having an air outlet, and configured to guide an air flow from the air- sending device to the air outlet; and an exhaust air guide disposed over the exhaust aperture, the exhaust air guide being formed with an air passage, a first inlet, a first outlet, and a second outlet, the air passage extending from the first inlet to the first outlet located above the first inlet, in plan view, the air outlet of the cooling air guide and the exhaust aperture being aligned with each other in a front and back direction running between the front side and the back side of the housing, in plan view, the air outlet of the cooling air guide and the induction heating coil being aligned with each other in the front and back direction, in plan view, the air outlet of the cooling air guide being arranged on a front side of a center of the induction heating coil closest to the front side of the housing, the air passage of the exhaust air guide having a length longer than a length of the first outlet of the air passage in the front and back direction, the second outlet being formed closer to the back side of the housing with respect to the first outlet, and having a second direction of opening that opens in a direction different from a first direction of opening of the first outlet, the exhaust air guide being configured to divide an air flow flowing out from the exhaust aperture into an air flow flowing in the first outlet and an air flow flowing in the second outlet  as recited in independent claim 1.
          The closest prior art references of record are Hirai (US 4490596 A), and MENDEL (US 2526890 A).  While Hirai does disclose a housing having an exhaust aperture formed on an upper surface thereof, Hirai does not disclose cooling air guide having an air outlet, and configured to guide an air flow from the air- sending device to the air outlet; and an exhaust air guide disposed over the exhaust aperture, the exhaust air guide being formed with an air passage, a first inlet, a first outlet, and a second outlet, the air passage extending from the first inlet to the first outlet located above the first inlet, in plan view, the air outlet of the cooling air guide and the exhaust aperture being aligned with each other in a front and back direction running between the front side and the back side of the housing, in plan view, the air outlet of the cooling air guide and the induction heating coil being aligned with each other in the front and back direction, in plan view, the air outlet of the cooling air guide being arranged on a front side of a center of the induction heating coil closest to the front side of the housing, the air passage of the exhaust air guide having a length longer than a length of the first outlet of the air passage in the front and back direction, the second outlet being formed closer to the back side of the housing with respect to the first outlet, and having a second direction of opening that opens in a direction different from a first direction of opening of the first outlet, the exhaust air guide being configured to divide an air flow flowing out from the exhaust aperture into an air flow flowing in the first outlet and an air flow flowing in the second outlet .  While MENDEL does teach and a second outlet, MENDEL does not teach cooling air guide having an air outlet, and configured to guide an air flow from the air- sending device to the air outlet; and an exhaust air guide disposed over the exhaust aperture, the exhaust air guide being formed with an air passage, a first inlet, a first outlet, and a second outlet, the air passage extending from the first inlet to the first outlet located above the first inlet, in plan view, the air outlet of the cooling air guide and the exhaust aperture being aligned with each other in a front and back direction running between the front side and the back side of the housing, in plan view, the air outlet of the cooling air guide and the induction heating coil being aligned with each other in the front and back direction, in plan view, the air outlet of the cooling air guide being arranged on a front side of a center of the induction heating coil closest to the front side of the housing, the air passage of the exhaust air guide having a length longer than a length of the first outlet of the air passage in the front and back direction, the second outlet being formed closer to the back side of the housing with respect to the first outlet, and having a second direction of opening that opens in a direction different from a first direction of opening of the first outlet, the exhaust air guide being configured to divide an air flow flowing out from the exhaust aperture into an air flow flowing in the first outlet and an air flow flowing in the second outlet .  Since none of the prior art references of record alone or in combination disclose all the limitations of the applicant's independent claim 1, and since the prior art of record does not teach and render obvious of having cooling air guide having an air outlet, and configured to guide an air flow from the air- sending device to the air outlet; and an exhaust air guide disposed over the exhaust aperture, the exhaust air guide being formed with an air passage, a first inlet, a first outlet, and a second outlet, the air passage extending from the first inlet to the first outlet located above the first inlet, in plan view, the air outlet of the cooling air guide and the exhaust aperture being aligned with each other in a front and back direction running between the front side and the back side of the housing, in plan view, the air outlet of the cooling air guide and the induction heating coil being aligned with each other in the front and back direction, in plan view, the air outlet of the cooling air guide being arranged on a front side of a center of the induction heating coil closest to the front side of the housing, the air passage of the exhaust air guide having a length longer than a length of the first outlet of the air passage in the front and back direction, the second outlet being formed closer to the back side of the housing with respect to the first outlet, and having a second direction of opening that opens in a direction different from a first direction of opening of the first outlet, the exhaust air guide being configured to divide an air flow flowing out from the exhaust aperture into an air flow flowing in the first outlet and an air flow flowing in the second outlet, thus independent claim 1 reads over the prior art of record and is considered to have allowable subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM MICHAEL ECKARDT whose telephone number is (313)446-6609. The examiner can normally be reached 5:30 a.m to 2:30 p.m EST Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272- 4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ADAM MICHAEL. ECKARDT
Examiner
Art Unit 3761



/ADAM MICHAEL ECKARDT/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOEL M ATTEY/Primary Examiner, Art Unit 3763